—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated October 1, 2001, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant made a prima facie showing of his entitlement to judgment as a matter of law (see Toure v Avis Rent A *511Car Sys., 98 NY2d 345). In opposition, the plaintiff failed to raise a triable issue of fact (see Insurance Law § 5102 [d]). She submitted an affirmed medical report from a board-certified orthopedic surgeon stating that she received no treatment for six months after the accident and recommending physical therapy three times a week to ensure “maximum medical improvement.” Although the plaintiff testified at an examination before trial that she underwent physical therapy three times a week for an unspecified period, no medical evidence was submitted as to the nature and extent of any treatment. Accordingly, summary judgment should have been granted to the defendant dismissing the complaint (see Crespo v Kramer, 295 AD2d 467; Mejia v Thom, 280 AD2d 528; Lauretta v County of Suffolk, 273 AD2d 204; Jimenez v Kambli, 272 AD2d 581; Rum v Pam Transp., 250 AD2d 751; cf. Manzano v O’Neil, 98 NY2d 728). Santucci, J.P., Smith, Goldstein, H. Miller and Mastro, JJ., concur.